11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of R.N.T.N.,                  * From the 318th District
a child,                                        Court of Midland County,
                                                Trial Court No. FM 56,063.

No. 11-14-00263-CV                            * March 26, 2015

                                              * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. Also, in accordance with this
court’s opinion, the appeal filed by the father is dismissed.